        Case 3:19-cv-01484-WHA Document 126 Filed 12/18/19 Page 1 of 5



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENT TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                      NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 126 Filed 12/18/19 Page 2 of 5



 1               NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Form, submitted herewith as Exhibit 1, pursuant to the
 4   Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                            CONSENT TO JOIN COLLECTIVE ACTION
 6       EXHIBIT NUMBER                                NAME                          OPT-IN NUMBER
 7                  1                              Joshua Hagler                              317
 8

 9

10   Date: December 18, 2019                    Respectfully submitted,
11                                              /s/ Ori Edelstein
                                                Carolyn H. Cottrell
12                                              Ori Edelstein
                                                Michelle S. Lim
13                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY
14                                              WOTKYNS LLP
15                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                Krysten L. Connor (admitted pro hac vice)
16                                              BERGER & MONTAGUE, P.C.
17                                              Attorneys for Plaintiff, the Collective,
                                                and putative Class, and Aggrieved Employees on behalf
18                                              of the State of California
19

20

21

22

23

24

25

26

27

28

                                                          1
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 126 Filed 12/18/19 Page 3 of 5



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on December 18, 2019, I electronically filed the foregoing document
 3 with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of

 4 electronic filing to all CM/ECF participants.

 5   Date: December 18, 2019                    Respectfully submitted,
 6
                                                /s/ Ori Edelstein
 7                                              Carolyn H. Cottrell
                                                Ori Edelstein
 8                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
 9                                              COTTRELL KONECKY
                                                WOTKYNS LLP
10
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
11                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
12
                                                Attorneys for Plaintiff, the Collective,
13                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 126 Filed 12/18/19 Page 4 of 5




            EXHIBIT 1
           Case 3:19-cv-01484-WHA Document 126 Filed 12/18/19 Page 5 of 5


                                               OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: joshua hagler
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         montgomery, AL                     from on or about (start date) ___august 11th
         2018_______ to on or about (end date) ____december 15th 2019___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/16/2019 at 21:57 (Date Signed)
                                                                   joshua hagler _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
